UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ROBERT DEREK LURCH, JR.,
                                                                 :
                                      Plaintiff,                 :   19-CV-11254 (VEC) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
THE CITY OF NEW YORK, et al.,                                    :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On November 10, 2020, the pro se Plaintiff submitted an application requesting

appointment of counsel. (ECF 44). In determining whether to grant a request for counsel, the

Court must consider

         the merits of plaintiff's case, the plaintiff's ability to pay for private counsel, his
         efforts to obtain a lawyer, the availability of counsel, and the plaintiff's ability to
         gather the facts and deal with the issues if unassisted by counsel.

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per curiam). As a threshold

matter, plaintiff must demonstrate that his claim has substance or a likelihood of success in

order for the Court to grant plaintiff's request for counsel. See Hodge v. Police Officers, 802 F.2d

58, 60 (2d Cir. 1986).

         Having reviewed Plaintiff’s application and given the proceedings to date, it is hereby

ORDERED that Plaintiff’s request for counsel is DENIED. In light of the District Court’s March 29,

2021 Memorandum Opinion and Order (ECF 57) that dismissed the complaint and the May 11,

2021 Order to Show Cause why the case should not be dismissed with prejudice for failure to
prosecute under Rule 41(b), Plaintiff fails to meet the threshold burden that his claims have

substance or a likelihood of success. See Hodge, 802 F.2d at 60.

        IT IS FURTHER ORDERED that Clerk of Court close ECF 44 and mail a copy of this Order to

the pro se Plaintiff.

SO ORDERED.



                                                           s/ Ona T. Wang
Dated: May 13, 2021                                                   Ona T. Wang
       New York, New York                                    United States Magistrate Judge
